Exhibit (c)(2) Jagged Peak BOARD PRESENTATION OCTOBER 8, 2015 PRESENTED BY C. BRETT COOPER, CPA•ABV, ASA-BV/IA, BVAL, CR.FA VALUATION & LITIGATION SOLUTIONS Economic Highlights ● Real GDP growth accelerated in the quarter to an annual rate of 3.9%, up from 0.6% in the previous quarter. ● Oil prices declined again during the quarter, with WTI crude hitting a low of $38 per barrel in August. ● The U.S. dollar index increased by 4.4% in the 3rd quarter and 15.4% over the same period last year. ● In September the Federal Reserve left its target federal funds rate unchanged at 0.25%. ● Interest rates remained fairly stable during the quarter with the 10-year U.S. treasury trading in the low 2% yield range and the 30-year U.S. treasury yielding just below the 3% mark. ● Inflation at both the consumer and producer levels were subdued for the quarter, primarily from lower energy costs and a strong dollar. ● The housing market continued to pick up momentum as the Case Shiller index of home prices rose 5.0% over the same period last year. ● The employment picture improved again in the quarter with the unemployment rate hitting 5.1% and the Federal Reserve hinting at building wage pressures. ● Global equity markets experienced moderate turbulence during the quarter, with the S&P 500 declining 6.9%. Economic Outlook The U.S. Federal Open Market Committee is projecting real GDP growth to pick up in 2016 to an annual rate of 2.40% and then slow to 2.00% by 2018. They also expect growth in Personal Consumption Expenditures (PCE) to accelerate in 2016 to 1.65% and then to 2.00% by 2018. Their forecast for the unemployment rate is a decline to 4.80% in 2016 followed by a slight increase to 4.85% in 2018. FOMC Summary of Economic Projections Year Real GDP PCE Unemployment % Jagged Peak, Inc. August 21, 2015 Comparison With Industry Ratios 8/21/2015 12/26/2014 12/27/2013 12/28/2012 12/30/2011 Industry JGPK Industry JGPK Industry JGPK Industry JGPK Industry JGPK Ratios Integra (3) Inc. (1) Integra (3) Inc. (1) Integra (3) Inc. (1) Integra (3) Inc. (1) Integra (3) Inc. (1) I. Liquidity Ratios Current 0.6 1.1 0.6 1.0 0.6 0.8 0.6 0.7 0.6 0.7 Acid test (Quick) 0.5 1.0 0.5 0.9 0.5 0.7 0.5 0.5 0.5 0.6 II. Profitability Ratios Pretax earnings to total assets % -7.6 % Pretax earnings to total equity % -447.2 % III. Activity Ratios Age of receivables 61.7 20.5 71.0 19.8 45.3 18.8 40.5 18.2 33.3 Total asset turnover 0.6 3.3 0.6 2.8 0.6 3.4 0.6 3.3 0.6 3.8 Sales to working capital 1.7 26.1 1.7 110.1 1.7 -20.2 1.8 -19.4 1.7 -15.0 Age of inventory 5.0 2.6 5.0 0.5 5.0 1.4 4.6 0.9 4.6 1.7 Sales to net fixed assets 5.9 15.2 5.9 12.6 5.7 11.6 5.8 9.8 5.9 48.3 IV. Leverage Ratios Total debt to equity 1.4 7.3 1.4 9.0 1.4 7.0 1.4 11.9 1.3 57.9 Times interest earned 0.9 9.5 0.9 2.5 0.9 7.0 0.9 3.9 1.0 -0.5 V. Working Capital Working capital ($000) 43,277 1,559 43,277 257 43,277 ) 41,985 ) 40,347 ) Working capital to sales % -4.96 % % -5.15 % % -6.66 % Net income to working capital % % % -87.36 % % -32.06 % % -18.42 % % % Inventory to working capital % -8.28 % % -3.52 % % -5.79 % Short-term debt to working capital % Long-term debt to working capital % -146.64 % % -134.86 % % % Sources: (1) August 21, 2015; Historical Years 12/26/2014; 12/27/2013; 12/28/2012; 12/30/2011; 12/31/2010 (3) SIC # 7379, Integra Year 2014. Jagged Peak, Inc. August 21, 2015 Comparability Analysis - Guideline Publicly Traded Companies Size - (In $ Thousands (USD)) Trailing Twelve Months Growth Revenue EBITDA EBIT Assets Revenue (1yr) Revenue (5 yr) EBITDA (1yr) EBITDA (5 yr) Perficient Inc. $ 456,692.00 $ 59,133.00 $ 40,946.00 $ 433,913.00 Perficient Inc. 22.33% 20.73% 29.97% 35.99% Rackspace Hosting 1,794,357.00 535,413.00 163,529.00 1,832,600.00 Rackspace Hosting 16.91% 23.13% 20.01% 22.79% Solera Holdings 1,140,846.00 413,018.00 250,858.00 3,752,630.00 Solera Holdings 15.56% 13.61% 9.57% 8.92% International Business Machines Corp 92,793,000.00 23,024,000.00 18,532,000.00 112,729,000.00 International Business Machines Corp -5.67% -1.82% -7.87% -1.17% eBay Inc. 17,902,000.00 5,004,000.00 3,514,000.00 45,658,000.00 eBay Inc. 11.56% 18.25% 4.88% 15.46% Oracle Corp. 38,226,000.00 17,150,000.00 14,289,000.00 109,706,000.00 Oracle Corp. -0.13% 1.78% -4.14% 2.52% PFSweb Inc. 247,048 7,809 124,006 PFSweb Inc. 2.3% -2.6% 41.0% 17.7% Median 1,794,357.00 535,413.00 250,858.00 3,752,630.00 Median 11.56% 13.61% 9.57% 15.46% Average 21,794,277.57 6,599,053.29 5,255,209.57 39,176,592.71 Average 8.97% 10.44% 13.35% 14.60% Jagged Peak, Inc. $ 71,039.54 $ 3,352.67 $ 2,336.02 $ 21,673.08 Jagged Peak, Inc. 15.12% 23.50% 140.42% 88.09% Liquidity Profitability Current Quick Gross EBIT EBITDA Net Income Perficient Inc. 3.00x 2.72x Perficient Inc. 32.70% 7.73% 11.92% 4.72% Rackspace Hosting 1.85x 1.64x Rackspace Hosting 67.55% 9.39% 29.80% 6.32% Solera Holdings 2.15x 1.89x Solera Holdings 100.00% 21.99% 36.20% -8.84% International Business Machines Corp 1.27x 0.49x International Business Machines Corp 50.01% 19.67% 24.40% 12.98% eBay Inc. 1.67x 0.66x eBay Inc. 67.98% 17.85% 26.07% 13.11% Oracle Corp. 4.04x 3.86x Oracle Corp. 80.30% 36.77% 44.19% 24.95% PFSweb Inc. 1.19x 0.90x PFSweb Inc. 17.73% -1.40% 3.35% -1.78% Median 1.85x 1.64x Median 67.55% 17.85% 26.07% 6.32% Average 2.17x 1.74x Average 59.47% 16.00% 25.13% 7.35% Jagged Peak, Inc. 1.13x 0.97x Jagged Peak, Inc. 20.07% 3.29% 4.72% 1.34% Turnover (Activity) Leverage Inventory A/R Total Asset Fixed Asset Debt / Equity Debt / EBITDA I / D rate Perficient Inc. NA 4.64x 1.08x 57.33x Perficient Inc. 10.69% 101.47% -2.40% Rackspace Hosting NA 13.07x 1.09x 1.70x Rackspace Hosting 4.06% 32.69% -1.09% Solera Holdings NA 7.36x 0.32x 12.22x Solera Holdings 80.95% 600.90% -5.03% International Business Machines Corp 20.39x 9.38x 0.73x 8.62x International Business Machines Corp 26.25% 167.95% -1.25% eBay Inc. NA 25.72x 0.42x 6.89x eBay Inc. 24.11% 152.32% 0.00% Oracle Corp. 35.21x 10.84x 0.36x 10.37x Oracle Corp. 25.38% 245.19% -2.72% PFSweb Inc. 19.50x 5.26x 2.07x 9.29x PFSweb Inc. 6.62% 180.59% -5.77% Median 20.39x 9.38x 0.73x N/A Median 24.11% 167.95% -2.40% Average 25.04x 10.89x 0.87x N/A Average 25.44% 211.58% -2.61% Jagged Peak, Inc. 137.57x 5.83x 3.28x 15.16x Jagged Peak, Inc. 259.45% 201.99% 3.88% Jagged Peak, Inc. Selected Publicly Traded Company Analysis August 21, 2015 Implied Enterprise Value to: LTM Latest FYE Previous FYE NTM Company Ticker EBITDA EBITDA EBITDA EBITDA Perficient Inc. PRFT Rackspace Hosting RAX Solera Holdings SLH International Business Machines Corp IBM eBay Inc. EBAY Oracle Corp. ORCL PFSweb Inc. PFSW Jagged Peak, Inc. Selected Publicly Traded Company Analysis August 21, 2015 Latest FYE TIC / Latest FYE EBITDA LTM TIC / LTM EBITDA Raw Adjusted Raw Adjusted Perficient Inc. Rackspace Hosting Solera Holdings International Business Machines Corp eBay Inc. Oracle Corp. PFSweb Inc. Median Jagged Peak, Inc. August 21, 2015 Publicly Traded Market Multiple Fundamental Adjustment In $ Thousands (USD) Guideline Company Perficient Inc. Rackspace Hosting Solera Holdings International Business Machines Corp eBay Inc. Oracle Corp. PFSweb Inc. Ticker PRFT RAX SLH IBM EBAY ORCL PFSW Market Value of Equity $ 561,101 $ 4,307,452 $ 3,065,771 $ 147,287,075 $ 31,619,790 $ 165,670,600 $ 213,099.92 P/E (G) 24.22 38.96 ) 12.25 687.39 16.67 ) Guideline Cap Rate 1 % % -3.29 % -2.17 % CoE (G) 2 % CoE (S) % Risk Difference % -0.86 % -7.26 % Growth (G) 3 % % % -0.80 % Growth (S) % Growth Rate Difference % % -2.27 % -14.34 % -8.64 % -10.14 % -3.44 % Adjusted Small Co. P/E 8.32 9.80 41.63 21.63 ) 24.45 ) Fundamental Adjustment on P/E (rounded) % % % -77.00 % % -47.00 % % Equity/Invested Capital (@Book) % Fundamental Adjustment on EBITDA/EBIT % % % -21.42 % % -13.08 % % Notes GGuideline Company SSubject Company CoECost of Equity 1-Inverse of P/E 2-Calculated with the aid of the Butler Pinkerton Model 3- Source (Yahoo Finance Analyst Estimates (Growth)) Jagged Peak, Inc. August 21, 2015 Selected Publicly Traded Company Analysis In $ Thousands, except per share (USD) Valuation Multiple(s) Utilized EBITDA Valuation Multiples Estimated Company Value Relative Value Weight Value Per Share Fully Diluted Shares Outstanding 20,589,856 Invested Capital / LTM EBITDA $ 3,353 X 30,883 Less: Debt ) Indicated Equity Value $ 24,111 50 % $ 1.17 Invested Capital / Latest FYE EBITDA $ 1,395 X 11,958 Less: Debt ) Indicated Equity Value $ 6,053 0 % $ 0.29 Invested Capital / NTM EBITDA $ 2,762 X 30,532 Less: Debt ) Indicated Equity Value $ 23,049 50 % $ 1.12 Jagged Peak, Inc. August 21, 2015 SGLPTL Analysis - Merged and Acquired Companies Size - (In $ Thousands (USD)) Trailing Twelve Months Growth Revenue EBITDA EBIT Assets Revenue (1yr) Revenue (5 yr) EBITDA (1yr) EBITDA (5 yr) Provides Data Collection and Machine Vision Technologies $ 53,551 $ 8,794 $ 8,482 $ 22,668 Provides Data Collection and Machine Vision Technologies NEI NEI NEI NEI Provides Information Technology Operations Optimization Services for Government and Private Clients Worldwide 43,645 3,414 3,336 12,226 Provides Information Technology Operations Optimization Services for Government and Private Clients Worldwide NEI NEI NEI NEI Operates as a Voice and Data Network Engineering Company 26,375 2,753 2,753 6,227 Operates as a Voice and Data Network Engineering Company NEI NEI NEI NEI Mobility Systems Integrator 33,451 1,005 955 7,554 Mobility Systems Integrator NEI NEI NEI NEI Tech Co that Implements Information Delivery and Business Analytics Solutions 7,432 398 397 1,283 Tech Co that Implements Information Delivery and Business Analytics Solutions NEI NEI NEI NEI Provides IT/Managed Services 14,366 638 560 6,500 Provides IT/Managed Services NEI NEI NEI NEI IT Consulting Firm 6,576 580 537 342 IT Consulting Firm NEI NEI NEI NEI Machine Vision Inspection for Defect Detection 4,500 1,000 1,000 57 Machine Vision Inspection for Defect Detection NEI NEI NEI NEI Information Technology Solutions Company with Hosting Services 1,984 225 146 n/a Information Technology Solutions Company with Hosting Services NEI NEI NEI NEI Information Technology Solutions Company with Hosting Services 1,700 309 122 n/a Information Technology Solutions Company with Hosting Services NEI NEI NEI NEI IT Consulting, Computer Repair, Managed Services, Website Design and SEO 1,520 56 56 n/a IT Consulting, Computer Repair, Managed Services, Website Design and SEO NEI NEI NEI NEI Provides Full-Service IT Management and Builds and Hosts eCommerce Websites 1,699 352 337 170 Provides Full-Service IT Management and Builds and Hosts eCommerce Websites NEI NEI NEI NEI IT Consulting Services 2,383 140 134 3,514 IT Consulting Services NEI NEI NEI NEI Median 6,576 580 537 4,871 Median Average 15,322 1,513 1,447 6,054 Average Subject Company $ 71 $ 3 $ 2 $ 22 Subject Company % % -32.26 % % Liquidity Profitability Current Quick Gross EBIT EBITDA Net Income Provides Data Collection and Machine Vision Technologies 4.44x 2.75x Provides Data Collection and Machine Vision Technologies % Provides Information Technology Operations Optimization Services for Government and Private Clients Worldwide 2.18x NEI Provides Information Technology Operations Optimization Services for Government and Private Clients Worldwide % Operates as a Voice and Data Network Engineering Company 1.45x 1.45x Operates as a Voice and Data Network Engineering Company % Mobility Systems Integrator 1.50x 1.48x Mobility Systems Integrator % Tech Co that Implements Information Delivery and Business Analytics Solutions NEI NEI Tech Co that Implements Information Delivery and Business Analytics Solutions % Provides IT/Managed Services NEI NEI Provides IT/Managed Services % IT Consulting Firm 1.82x 1.82x IT Consulting Firm % Machine Vision Inspection for Defect Detection 11.33x 4.67x Machine Vision Inspection for Defect Detection % Information Technology Solutions Company with Hosting Services NEI NEI Information Technology Solutions Company with Hosting Services % Information Technology Solutions Company with Hosting Services NEI NEI Information Technology Solutions Company with Hosting Services % IT Consulting, Computer Repair, Managed Services, Website Design and SEO NEI NEI IT Consulting, Computer Repair, Managed Services, Website Design and SEO % Provides Full-Service IT Management and Builds and Hosts eCommerce Websites 0.19x 0.18x Provides Full-Service IT Management and Builds and Hosts eCommerce Websites % IT Consulting Services 0.58x 0.58x IT Consulting Services % Median 1.66x 1.48x Median % Average 2.94x 1.85x Average % Subject Company 1.13x 0.97x Subject Company % Turnover (Activity) Leverage Inventory A/R Total Asset Fixed Asset LT Debt / Equity Provides Data Collection and Machine Vision Technologies 3.70x 6.60x 2.36x 79.98x Provides Data Collection and Machine Vision Technologies % Provides Information Technology Operations Optimization Services for Government and Private Clients Worldwide N/A 8.07x 3.57x 405.85x Provides Information Technology Operations Optimization Services for Government and Private Clients Worldwide % Operates as a Voice and Data Network Engineering Company 853.45x 5.15x 4.24x 1,646.58x Operates as a Voice and Data Network Engineering Company % Mobility Systems Integrator 479.26x 9.71x 4.43x 491.35x Mobility Systems Integrator % Tech Co that Implements Information Delivery and Business Analytics Solutions N/A 9.08x 5.79x NEI Tech Co that Implements Information Delivery and Business Analytics Solutions % Provides IT/Managed Services 204.73x 31.93x 2.21x 17.96x Provides IT/Managed Services % IT Consulting Firm N/A 31.27x 19.22x 100.31x IT Consulting Firm % Machine Vision Inspection for Defect Detection 72.50x N/A 78.95x NEI Machine Vision Inspection for Defect Detection % Information Technology Solutions Company with Hosting Services N/A 24.80x NEI 15.87x Information Technology Solutions Company with Hosting Services % Information Technology Solutions Company with Hosting Services N/A 14.17x NEI 13.60x Information Technology Solutions Company with Hosting Services % IT Consulting, Computer Repair, Managed Services, Website Design and SEO 8.45x N/A NEI 5.07x IT Consulting, Computer Repair, Managed Services, Website Design and SEO % Provides Full-Service IT Management and Builds and Hosts eCommerce Websites 46.87x N/A 9.99x 138.53x Provides Full-Service IT Management and Builds and Hosts eCommerce Websites -1.11 % IT Consulting Services N/A 4.58x 0.68x 238.30x IT Consulting Services % Median 72.50x 9.40x 4.34x 100.31x Median % Average 238.42x 14.54x 13.14x 286.67x Average % Subject Company 137.57x 5.83x 3.28x 15.16x Subject Company 2.36 Jagged Peak, Inc. August 21, 2015 Guideline Merged and Acquired Company Method In $ Thousands, except per share (USD) Valuation Multiple EBITDA Valuation Multiples Estimated Company Value Value Per Share Subject Shares 20,589,856 Implied Enterprise Value/EBITDA $ 3,353 X 25,844 Less: Debt ) Indicated Equity Value $ 19,072 $ 0.93 Implied Enterprise Value/EBITDA $ 3,353 X 25,145 Less: Debt ) Indicated Equity Value $ 18,373 $ 0.89 Implied Enterprise Value/EBITDA $ 3,353 X 28,498 Less: Debt ) Indicated Equity Value $ 21,726 $ 1.06 Jagged Peak, Inc. August 21, 2015 Equity Capitalization and Discount Rates Build-up Average Market/Comparable Company Return "Risk-free" investment rate at valuation date % Equity risk premium % Median comparative company Beta 0.91 Adjusted equity risk premium % Average market return % Risk premium for size % Average market return-size adjusted % Company specific risk % Free Cash Flow Discount Rate % Free Cash Flow Discount Rate (Rounded) % Selected Cash Flow Discount Rate % Average Annual Growth Rate % Free Cash Flow Capitalization Rate (for the next year) (Free Cash Flow Discount Rate - Average Growth) % Sources: (1) Market yield on U.S. Treasury securities at 20-year constant maturity, . (2) D&P 2014 Valuation Handbook . (3) CRSP Decile 10 - Smallest decile. (4) Based upon analysis of Company specific risk factors. Jagged Peak, Inc. August 21, 2015 Capitalization and Discount Rates Weighted Average Cost of Capital Weights (1) Component Cost Weighted Average CoC Common Equity % % % Preferred Stock (3) % % % Debt (2) % % % Total % % Free Cash Flow Discount Rate (Rounded) % (1) Weighting of components determined by market based assessment through analysis of Guideline Public Companies (2) Cost of debt determined by reference to the Company's own cost of debt Jagged Peak, Inc. August 21, 2015 Normalized Net Income and Free Cash Flow - Prospective For the Period Ending In $ Thousands (USD) December 25 December 30 December 29 December 28 December 27 REVENUE $ 70,000 $ 85,000 $ 100,000 $ 115,000 $ 116,438 Annual revenue growth % -1.5 % NET INCOME $ 183 $ 847 $ 1,756 $ 2,755 $ 3,885 Net income % of revenue % Add non-cash charges: Depreciation & Amortization 1,284 1,482 1,680 1,878 2,052 Non-cash compensation - Other ) - Gross cash flow 1,140 2,328 3,436 4,633 5,937 Add or subtract: (Increase) decrease in working capital (cash free, debt free) (Increase) decrease in a) fixed and ) b) other non-current assets Increase (decrease) in Interest-bearing liabilities 2,469 64 ) ) ) FREE CASH FLOW TO EQUITY $ 1,733 $ 1,683 $ 1,972 $ 2,155 $ 3,945 Annual Free Cash Flow Growth % % -2.9 % Free Cash Flow to Revenue % FREE CASH FLOW TO EQUITY $ 1,733 $ 1,683 $ 1,972 $ 2,155 $ 3,945 Interest expense 297 322 302 246 268 Tax effect 113 122 115 94 102 Tax effected interest 184 199 187 153 166 Add back Increase (decrease) in Interest-bearing liabilities ) ) 686 1,736 1,502 FREE CASH FLOW TO INVESTED CAPITAL $ ) $ 1,819 $ 2,845 $ 4,044 $ 5,614 Annual Free Cash Flow Growth % -336.2 % -429.8 % Sources: Forecasts provided by Management. The prospective financial Information presented in this exhibit is included solely to assist in the development of the value conclusion presented in this report, and should not be used to obtain credit or for any other purpose. These presentations do not include all disclosures required by the guidelines established by the American Institute of Certified Public Accountants for the presentation of prospective financial information. We have not compiled or examined the presentations and express no assurance on them. The actual results may vary from the prospective financial information, and the variations may be material. Jagged Peak, Inc. August 21, 2015 Discounted Future Free Cash Flow Method In $ Thousands, except per share (USD) Discount rate % December 25 December 30 December 29 December 28 December 27 Value Per FYE Terminal Share Fully Diluted Shares Outstanding 20,589,856 Free cash flow $ ) $ 1,819 $ 2,845 $ 4,044 $ 5,614 Partial Period 0.3507 Free cash flow applicable to period $ ) Adjustment(s ) to Free CF for Items not perpetual: $ 5,614 Depreciation and Amortization to equal CapEx 379 2019 Adjusted Free CF $ 5,992 Terminal Free Cash Flow [2019 Adjusted Free CF x (1 + 1.25%)] $ 6,067 Terminal value at end of year… 5 $ 36,223 Mid Period Convention 0.175342 0.850685 1.850685 2.850685 3.850685 PV factor 0.971395 0.868662 0.736155 0.623860 0.528695 0.528695 Present value $ ) $ 1,580 $ 2,094 $ 2,523 $ 2,968 $ 19,151 Present Value of Free Cash Flows $ 28,128 Less: Debt ) VALUE USING THIS METHOD $ 21,356 $ 1.04
